           Case: 1:19-cr-00864 Document #: 1 Filed: 11/14/19 Page 1 of 8 PageID #:1             +yl
FILED.
    Nov   1 420$v[           UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION
...EHSUtloE'R[YI8U*r
     UNITED STATES OF AMERICA

            v.
                                                  N. 19CR 86 4
                                                  Violation: Title 18, United States
     ASHIK DESAI                                  Code, Section 1343
                                                  Information
                                                                 JUDGE DURKIN

            The UNITED STATES charges that:                I'{AGISTRAT.E
                                                                           JI'DGE E,.{N.IAffT
            1.    At times material to this information:

                  a.      Outcome Health, Inc., also known       as ContextMedia, Inc.
     ('Outcome") was a privately-held healthcare information and advertising company

     with headquarters located in Chicago, Illinois. Outcome placed television screens,

     tablets and wallboards that displayed educational content into doctor's offices and

     then sold advertising space on those devices to pharmaceutical ("pharma") companies

     and other clients.

                  b.      Defendant ASHIK DESAI started working full-time at Outcome

     in approximately JuIy 2013 as the Vice President of Business Growth and Analytics.

     He later held the titles of Executive Vice President of Business Operations and Chief

     Growth Officer. He was placed on leave in October 20L7.

                  c.      Executive   A was Outcome's   co-founder and Chief Executive

     Officer.

                  d.      Executive B was Outcome's President. Executive B was branded

     as a co-founder of Outcome.
      Case: 1:19-cr-00864 Document #: 1 Filed: 11/14/19 Page 2 of 8 PageID #:1




             e.      Executive C was Outcome's Chief Operating Officer and Chief

Financial Officer.

                     Auditor A was an outside auditor that audited Outcome's 2015

and 2016 fi.nancial statements.

             g.      During contract negotiations,   a client, such as a      pharma

company, or the media agency negotiating on its behalf, typically sent Outcome a list

of specific doctors that the client wanted to target with its proposed advertising

campaign. The targeted doctors typically were high-prescribing doctors in the

medical specialties likely to prescribe the clients' respective drugs. Outcome

responded by confirming the number of targeted doctors and/or doctor's offices who

were actually within its network. This was referred to as the "list-match"'process.   .




             h.      It was material to Outcome's clients that   Outcome actually had

in its inventory the doctors and doctor's offices that Outcome represented that it had

during the list-match process, that Outcome ran the clients' advertisements on the

number of TVs, tablets, and/or wallboards that were set forth in the contracts, that

Outcome ran the clients' advertisements on the contracted number of devices during

the entire time period set forth in the contract, that Outcome ran the clients'
advertisements with the frequency set forth in the contract, that Outcome ran the

clients' advertisements in the doctor's offices that Outcome represented     it   would

during the list-match and contracting process, that Outcome met or exceeded any

ROI guarantee set forth     in a contract, that Outcome did not run       competitors'




                                          2
      Case: 1:19-cr-00864 Document #: 1 Filed: 11/14/19 Page 3 of 8 PageID #:1




advertisements on the same devices if the contract so-provided, and that Outcome

accurately reported patient engagement metrics for tablets.

             i.     Starting in 2013, DESAI performed list matches himself and,

from 2014 onwards, supervised analysts who performed list matches.

             j.     Some of Outcome's contracts    with its pharma clients contained

return on investment ("ROI") guarantees, which meant that Outcome promised that

for every dollar of advertising spent the advertising campaign would generate, for

example, two or three d.ollars of additional revenue for the   client. Outcome paid. an

outside company ("Measurement Company          A') to conduct a study to determine
whether the advertising campaign had met the ROI guarantee. Measurement

Company A studied the campaign by comparing the prescribing behavior of doctor's

offices exposed to the ads against a group of similar doctor's offices where the ads did

not run.

             k.     During 20L6 and 2017, Executive A and Executive C solicited

venture capital funds and other investors to invest in Outcome. Executive A and

Executive C caused investors to have access to a data room which contained, among

other things, Outcome's financial statements for 20L4 and 2015 and interim and fi.nal

financial statements for 20L6. Outcome's financial statements reflected its purported

revenue and earnings, which were material to investors.

             l.     Between in or around. March 2Ot7 and in or around July 2017,

approximately 20 investors invested approximately $487.5 million in Outcome.
      Case: 1:19-cr-00864 Document #: 1 Filed: 11/14/19 Page 4 of 8 PageID #:1




      2.      Beginning no later than in or around 2013 and continuing until at least

in or around 2O!7, at Chicago, in the Northern District of lllinois, Eastern Division,

and elsewhere,

                                        ASHIK DESAI,

defend.ant herein, along    with Executives A, B, and C, and with others known       and.


unknown, knowingly devised, intended to devise, and participated in a scheme to

defraud Outcome's clients and investors and to obtain money and property by means

of materially false and fraudulent pretenses, representations, and promises, as
further described below.

      3.      It was part of the scheme that DESAI, Executive A, Executive B, and
Executive C, in order to obtain millions of dollars from clients and to maintain the

appearance of extraordinary revenue growth, knowingly and falsely represented to

Outcome's clients that Outcome had. in its network specifi.c doctors and doctor's offices

that the clients were targeting for advertising, lied to clients about how many screens

the clients' advertisements were running on, and falsely inflated patient engagement

metrics associated with Outcome tablets. DESAI and his co-schemers' fraudulent

conduct induced clients to contract with Outcome, resulted in material under-delivery

on Outcome's advertising campaigns, caused clients to pay for advertising that wits

not delivered, and resulted in the material inflation of revenue in Outcome's financial

statements.

      4.      It   was further part of the scheme that DESAI, Executive A, Executive

B, Executive C and others sold and caused others to seII inventory to clients that


                                            4
       Case: 1:19-cr-00864 Document #: 1 Filed: 11/14/19 Page 5 of 8 PageID #:1




Outcome did not have. During the list-match process, when the clients sent Outcome

a specifrc   list of doctors that the client wanted to target with an advertising campaign,

DESAI and others inflated the match by falsely representing that Outcome had in its

network a higher number of doctors and doctor's offices on the clients' list than        it
actually had.

       5.       It was further part   of the scheme that when some clients asked not only

for the number of doctors and number of doctor's offi.ces that Outcome matched during

a list match but also asked which specific doctors and doctor's offices had matched

against Outcome's network, DESAI, Executive A, Executive B, Executive C and

others who worked at their direction falsely indicated that certain offices and doctors

were   in Outcome's network when that was not true and on other occasions falsely
claimed that Outcome could not provide the client with the list of doctors and offi.ces

due to privacy concerns.

       6.       It   was further part of the scheme that, as a result of DESAI, Executive

A, Executive B, and Executive C's practice of selling and causing others to            sell

inventory to clients that Outcome did not have during the list-match process,

Outcome under-delivered on its advertising campaigns. The under-delivery-which

was the difference between the contracted number of screens or offi.ces and the actual

number of screens or offices in which Outcome was running the campaigns-was

sometimes referred to as a "delta" or a "gap."

       7.       It   was further part of the scheme that despite the under-delivery on

advertising campaigns, DESAI, Executive A, Executive B, and Executive C and


                                               5
      Case: 1:19-cr-00864 Document #: 1 Filed: 11/14/19 Page 6 of 8 PageID #:1




others working at their direction concealed the under-delivery from clients, in part

by causing monthly affidavits to be sent to clients that falsely represented that

Outcome had performed its contractual obligations by running advertisements on the

contracted. number of screens and offices. DESAI and his co-schemers also caused

the clients to be invoiced as if the campaigns had run on the contracted number of

screens and offices.

      8.        It   was further part of the scheme that, after Outcome started to install

tablets   in   exam rooms        in   approximately 2014, DESAI, Executive C and others

working at their direction, with the knowledge of Executive B, provided clients with

inflated patient engagement metrics regarding how frequently patients interacted

with Outcome's tablets, including the number of clicks by patients.

      9.        It   was further part of the scheme that DESAI and others, including

Executive C, further concealed and caused to be concealed the extent of the under-

delivery from Auditor A. When Auditor A audited Outcome's financial statements for

years 2015 and 2016,        it   requested specific proof that Outcome had delivered on its

obligations under the contracts with pharma clients. DESAI, in consultation with

Executive C, instructed analysts to fabricate location lists to make          it   appear to

Auditor A that Outcome had satisfied its contractual obligations. This concealment,

along with additional concealment and deception, resulted in fiscal year 2015 and

2016 financial statements in which the reported revenue was materially inflated.

       10. It was further part of the scheme that DESAI concealed the under-
delivery and made         it   appear that Outcome's advertising campaigns were more


                                                 6
      Case: 1:19-cr-00864 Document #: 1 Filed: 11/14/19 Page 7 of 8 PageID #:1




successful than they actually were by fraudulently altering key performance metrics

in Measurement Company A reports prior to sending them to clients.

      11.   It was further part   of the scheme   that Executive A and Executive   C used

the 2015 and 2016 fi.nancial statements, which contained materially inflated revenue

numbers, to obtain approximately $487.5 million from investors between in or around

March 2017 and in or around JuIy 2017.

      12. It was further part of the               scheme   that DESAI and         others

misrepresented, concealed, and hid, and caused to be misrepresented, concealed, and

hidden, acts done in furtherance of the scheme and the purposes of those acts.




                                           7
    Case: 1:19-cr-00864 Document #: 1 Filed: 11/14/19 Page 8 of 8 PageID #:1




    . 18.    On os about Febnrary m, 2016, at Chicagp, in the Northem District of

Illinois, rmd elsswhorc, deftndant ASIIIK DE8AI, fur the purpose of er*r,rting the
gcheme, Luoryingly   tranmitted and mussd to be transmitted by nsarc of rrirc
mmmtrnic&tiou in intnretfl0s     *ry* ,rce eertain  writinp, sigrs, and gigeals,
                                           eeirtain writings,           sigp     nanretz,

an email messagp from ASHIK DESAI to Executiw C, which was routed t"hrough

Google'e computer Bervers loqated outaiile the state of lllinois, asking for Exesufiive

Os gxridnnoo on borr to conceal the dsttao on advertisiDg campaigna frou Auditor A;

       In violatim of   fitle   18, Unitod States Coda, Sestion 1848.



                                            Frw   *q
                                              IIAffiS '
                                           BBIAN
                                                                        baa
                                                                         I
                                                                              f\rA
                                           Attoruey for tho United Stetes
                                           Acting Under Authority Conferred
                                           bysS U.g.C. $ 516
                                           Northern Dietrict of Illinoie


                                           AOBEBT ZINK
                                           Chie{ Fraud Section

                                     By:

                                           Agsistant Chief
                                           Kyle C.Ilarkey
                                           TrialAttorney
                                           C$minal Division, Fraud Soction




                                              8
